 In the Matter of GIFEORD-HILL & COMPANY, INC., EVANGELINE RAIL-WAY COMPANY, AND GRAND PRAIRIE CONSTRUCTION COMPANY, Eb[-PLOYERS 1andLOCAL 406, 406-A, 406-B, 406-C, INTERNATIONALUNION OF OPERATING ENGINEERS, AFL, PETITIONERCase No. 15-RC-341.-Decided June 19, 1950DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before Richard C.Keenan, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.Gifford-Hill is a Texas corporation with principal offices inDallas, Texas, Which directly operates several plants in Texas andLouisiana producing and selling sand, gravel, and crushed rock. Inaddition, this corporation has interests in several other corporationsin Texas and Louisiana, which are engaged in the production and saleof sand, gravel, crushed rock, concrete pipe and culverts, ready-mixedconcrete, and building supplies.31 These corporations are herein respectively called Gifford-Hill, Evangeline, and GrandPrairie.They are sometimes herein collectively called the Employers.2The motions by the Employers to dismiss the petition on the grounds : (a) that theyare not engaged in interstate commerce within the meaning of the Act, and (b) that theunit sought is inappropriate, were reserved by the bearing officer for the Board's ruling.These motions are denied as to (a) for the reasons stated in paragraph numbered1, infraand as to (b) for the reasons stated in paragraph numbered4, infra.The motion byGifford-Hill to dismiss the petition as to it alone, on the ground that it is not an employerof the employees involved in this proceeding is granted for the reasons stated in paragraphnumbered3, infra.aThese corporations are : Southwest Construction Materials Company, Dallas, Texas,(sand and gravel) ; Central Texas Gravel Co., Waco, Texas, (sand and gravel) ; Dallas Con-creteCo.,Carthage, Texas, (ready-mixed concrete) ; Tru-Mix Concrete Co., Carthage,Texas, (ready-mixed concrete) ; Coastal Plains Supply Co., Shreveport, Louisiana, (ready-mixed concrete and building supplies) ; Gifford-Hill Pipe Co., Grand Prairie, Texas, (con-crete pipes and culverts) ; Gifford-Hill American, Inc., Grand Prairie, Texas, (concretepressure pipes).J.Rutledge Hill, president of Gifford-Hill is also president of each ofthese corporations except Gifford-Hill American, Inc., of whose board of directors he is the90 NLRB No. 71.428 GIFFORD-HILL & COMPANY, INC.429Before November 25, 1948, Gifford-Hill had owned and operated asand and gravel plant at Turkey Creek, Louisiana.On that date itentered into a 5-year contract with Grand Prairie whereby the lattercorporation took over the operation of this plant in return for atonnage royalty for all sand and gravel produced and sold. Gifford-Hill retains title to the premises and the equipment and itself sellsand markets the sand and gravel. Grand Prairie is responsible formaintenance of the equipment and provides the necessary workingforce.Under the terms of the contract, Grand Prairie agreed to re-tain theGifford-Hillemployeesthen employed and, generally, thesesame employees still work at the plant. J. W. Higgs, vice president ofGrand Prairie, is general manager of the plant. In addition to hisduties for Grand Prairie, Higgs also functions as chief engineer forGifford-Hill and presently spends almost all his time at the Texasand Louisiana plants of this corporationas well asat the plants ofsome of the other corporations in which Gifford-Hill holds interests.'In his absence J. Howard Wilson, the former manager of the Gifford-Hill operationat Turkey Creek and now vice president of Gifford-Hillin chargeof all Louisiana operations, acts as manager.Gifford-Hill owns no shares of stock in Grand Prairie, but more than50 percent of the comon stock is owned by a group consisting of officersand directors of Gifford-Hill and the son of J. Rutledge Hill. Six ofthe seven members of the board of directors of Grand Prairie are di-rectors of Gifford-Hill, and five of its six executive officers are alsoofficers of Gifford-Hill.While Grand Prairie has an office at its plant,some of itsrecords are kept at the Gifford-Hill offices at Alexandria,Louisiana, and Dallas, Texas.Grand Prairie's payroll checks areprepared at the Gifford-Hill office in Alexandria and are signed byHiggs and two employees of Gifford-Hill.Wilson is also authorizedto sign checks.Evangeline is a 3-mile short-line railway chartered by the State ofLouisiana as an intrastate carrier.5This railway exists principallyto provide a rail link for the transportation of sand and gravel fromchairman.A majority of the members of the boards of directors and executive officersof these corporations,with the exception of Gifford-Hill American,Inc., are also directorsand officers of Gifford-Hill.Gifford-Hill owns a major share of the stock of two of thesecorporations and a substantial part of the stock in three others. In one other corporationa controlling interest in the common stock is owned by a combination consisting of Gifford-Hill and its directors and officers.*Although during 1949 Higgs spent an average of 5 days weekly at Turkey Creek, he nowis there only 1 day per week.Approximately two-thirds of his salary is paid by GrandPrairie and one-third by Gifford-Hill.Gifford-Hill charges the other corporations for theengineering services renderedby Higgs.As this railway is not regulated by the Interstate Commerce Commission, neither itnor its employees are subject to the Railway Labor Act. Accordingly, they are not, con-trary to the Employer's contention, exempted from the Board's jurisdiction under theprovisions of Section 2 (2) and (3) of the Act. 430DECISIONS OF NATIONAL LABOR,RELATIONS BOARDthe Turkey Creek operations to the Rock Island Railroad.Approxi-mately 98 percent of all its freight consists of sand and gravel fromTurkey Creek. It also carries freight for an asphalt plant locatedalong its route whose shipments are destined to customers within theState for local use.Approximately two-thirds of the common stock of Evangeline isowned by directors and officers of Gifford-Hill. J. -Rutledge Hillis also president of Evangeline and J. Howard Wilson is its operatinghead.As in the case of Grand Prairie, payroll checks for Evangelineare prepared at the Gifford-Hill Alexandria office and are signedby an Evangeline employee and by the same Gifford-Hill employeewho signs Grand Prairie payroll checks.The record indicates that in the ordinary course of events Higgsand Wilson direct the business operations and labor policies of GrandPrairie and Evangeline without interference or control by Gifford-Hill.However, it is conceded by the Employers that Higgs andWilson have consulted with and sought advice and concurrence fromHill on "top-level" decisions.Such instances were the granting of awage increase to Grand Prairie employees, the rejection of the demandfor recognition by the Petitioner in this proceeding, and the temporarycurtailment of operations at one of the Turkey Creek sand andgravel pits.During 1948 total purchases of equipment and electric power forthe Turkey Creek operations amounted to $329,737 of which $30,819represents purchases outside the State.For the same period incomefrom the sale of sand and gravel amounted to $1,216,927 all of whichwas derived from customers within the State.The Employers con-cede that approximately 4 percent of these products were sold tocustomers for use in interstate commerce, but assert that the balancewas sold for local use only.The record shows that the bulk of theseproducts was purchased by the Louisiana Department of Highways,county governing bodies, and independent contractors for use in thebuilding and repair of secondary public roads' and connecting high-ways.The balance of the sales was to retail building and supplydealers, ready-mixed concrete plants, local manufacturing concerns,and farmers.Total purchases by Evangeline during 1948 amounted to $81,538 ofwhich $720 represents purchases made outside the State. Total incomeduring this period amounted to $126,049 all of which was derived fromhauling freight in intrastate commerce.°This period covers the operations of this plant by both Gifford-Hill and Grand Prairie.aRural "farm-to-market"and school bus roads. G'IFFORD-HILL & COMPANY, INC.431:.During 1948, total purchases by all directly operated Gifford-Hillplants, excluding the Turkey Creek operations, amounted to approxi-mately $304,517 of which $36,024 represents purchases outside the,States where these plants are located.Total sales during this period.amounted to approximately $1,885,756 of which $110,617 represents,,out-of-State sales and $188,875 represents sales of crushed rock to aninterstate railroad for use on its roadbed.Also during the same,period, purchases by various corporations previously noted in whichGifford-Hill has an interest totalled $3,185,592 of which $880,315represents out-of-State purchases.Total sales by these corporationsin 1948 amounted to $7,807,147.The record does not include complete,information as to the 1948 out-of-State sales by these corporations.Data with respect to three of these corporations shows that of totatsales in the amount of $2,117,121 the sum of $48,881 represents out-of-State sales.The Employers assert that they are separate corporate entities whose,business operations and labor relations are independently conducted,and contend, therefore, that the Board should limit consideration of"the pertinent commerce facts to the operations of each Employer in-dividually.The Employers further submit that the activities of each..of them, viewed apart from those of the others, are of such a localcharacter that they do not affect commerce within the meaning of the-Act and that the petition should therefore be dismissed.We do notagree.Although Grand Prairie and Evangeline may be considered'as separate legal entities, we are satisfied from the evidence of inter-locking directorates, common executive officers, stock ownership, and'the other indicia of coordinate activity alluded to herein that they are-so intimately related to Gifford-Hill as to warrant the conclusion thatthey constitute an integral part of the multistate operations of thatcorporation.Accordingly, as Gifford-Hill is clearly engaged in inter-state commerce, we find that the operations of Grand Prairie and.Evangeline affect commerce within the meaning of Section 2 (6) and(7) of the Act, and also that it would effectuate the purposes and-policies of the Act to assert jurisdiction in this case.92.The labor organization involved claims to represent certain em-ployees of the Employers.3.Gifford-Hill contends that it is not the Employer of any of the,employees involved in this proceeding and that the petition should,therefore, be dismissed as to it.As it appears from the record that8The Employers assert that of this sum $504,900 represents purchases of'steel on the'"gray" market which would normally be obtained from a steel manufacturing plant within,the State.0 Tampa Sand&Material Company,88 NLRB 861. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDGifford-Hill does not control the internal affairs of Grand Prairieor. Evangeline, we find that it is not an employer of the employees ofeither of these corporationsl°No other employees are involved in thisproceeding.We shall, therefore dismiss the petition as to Gifford-Hill.A question affecting commerce exists concerning the representationof employees of Grand Prairie and Evangeline within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The petition requests a single unit consisting of the productionand maintenance employees of Grand Prairie and Evangeline.At thehearing the Petitioner stated its willingness to represent separate unitslimited to the employees of each Employer. The Employers contendthat only separate units are appropriate.There is no history of col-lective bargaining for any of these employees.The employees of each Employer perform duties and possess skillswhich are substantially different and distinct from those of the other.Grand Prairie employees are engaged in the clearing, dredging, wash-ing, sorting, loading, and maintenance functions peculiar to the opera-tion of sand and gravel pits, whereas employees of Evangeline performthe typical duties of railroad workers and include an engineer, fire-man, switchman, conductor, brakeman, and track laborers.Underthese circumstances, and as the operations of each Employer areseparately and independently conducted, we find that units limited tothe employees of each Employer are appropriate. In view of thePetitioner's willingness to represent such units, we shall deny theEmployer's motion to dismiss the petition on the ground that thesingle unit requested therein is inappropriate.There remain for consideration the following specific inclusions andexclusions :In accord with the agreement of the parties, we find that the fol-lowing employees of Grand Prairie are supervisors and shall excludethem from the appropriate unit : Virgil Deville, plant foreman; ClydeJohnson, assistant superintendent; Jessie Richie, night foreman;Dewitt Perry, shop foreman.10We interpret the instances of consultation,and the seeking of advice and concurrenceon "top-lever"decisions referred to herein merely as evidence of liaison and helpful coop-eration between Gifford-Hill and the other corporations,and not as the exercise of man-datory control over their self-governing powers.We disagree with our dissenting colleaguethat our finding necessarily excludes Gifford-Hill from the possible scope of any futurebargainingrelationship involving the employees of Grand Prairie and Evangeline.By ourholding herein we are merely indicatingthat therecord inthisproceeding does not warranta conclusionthat Gifford-Hill is anemployer of the employees of Grand Prairie and Evange-line.Delco-Remy Division,General Motors Corporation or Delco-RemyWelfareAssociation,89 NLRB 1334;ThePressCo. Inc. v. N. L. R.B., 118 F. 2d 937(C. A. D. C.). GIFFORD-HILL & COMPANY, INC.433J.C. Causey:This employee is classified as a carpenter in theGrand Prairie general repairs department where he acts as leader of Itgroup of three to five carpenters.He has authority to discharge theemployees under him.We find that he is a supervisor and shallexclude him from the unit.The camp general:This employee makes the beds and cleans therooms of the.bunkhouse which is used by Grand Prairie employeesfor dining and sleeping quarters and as a clubhouse.He also occa-sionally transmits various papers between plant departments.ThePetitioner seeks to exclude him on the ground that his interests aredissimilar from those of the other employees in the unit.We findthat his duties are not unlike these of cafeteria employees, or dressingroom matrons and custodians whom we have included in units ofproduction and maintenance employees, and shall therefore includehim in the unit 11Atesco:This employee is classified by Evangeline as a watchman.His duties, however, consist essentially of maintaining the fire in alocomotive during the night.Although he makes occasional roundsof the Employer's premises, this duty takes up only a small portionof his time.He is neither armed, uniformed, nor deputized.We findthat he is not a guard within the meaning of the Act, and shall includehim in the appropriate unit.VirgilKarnea:This employee works for Evangeline as the con-ductor in its train crew.He works together with the other membersof the crew coupling cars and is responsible for the movement of thetrain.He has no authority to hire or discharge any employees, butthe Employer alleges that his recommendation as to the dischargeof a member of the train crew would be investigated. There is noevidence that any employee has ever been discharged pursuant to hisrecommendation.We find that he is not a supervisor and shall includehim in the appropriate unit 12Willie Powers (section boss) :In accordance with the agreement ofthe parties, we find that this employee of Evangeline is a supervisorand shall exclude him from the appropriate unit.We find that the units described below are appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act, and shall direct that elections by secret ballot be held amongthe employees in each of these units :11Standard Romper Co. Inc.,7R NLRB 421;Wilson S Co. Inc.,81 NLRB 504.12Chicago Mill and Lumber Company,71 NLRB 280.903847-51-vol. 90-29 434DECISIONS.OF NATIONAL LABOR RELATIONS BOARD(a)All production and maintenance employees of Grand PrairieConstruction Company at Turkey Creek, Louisiana, including thecamp general, but excluding watchmen, guards, professional em-ployees, the plant foreman, the assistant superintendent, the nightforeman, the shop foreman,the lead carpenter 13 and all other super-visors as defined inthe Act.(b)All production and maintenance employees of the EvangelineRailway Company at Turkey Creek, Louisiana, including the watch-man and the conductor, but excluding guards, professional employees,the section boss, and all other supervisors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among theemployees in theunits found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Elections,including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or beendischargedfor cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine :(1)Whether or not the employees in unit (a) desire to be repre-sented for purposes of collective bargaining by Local 406, 406-A,406-B, 406-C, International Union of Operating Engineers, AFL;and(2)Whether or not the employees in unit (b) desire to be repre-sented for the purposes of collective bargaining by Local 406, 406-A,406-B, 406-C, International Union of Operating Engineers, AFL.MEMBER HOUSTON, dissenting in part :I dissent from that portion of the decision which holds thatGifford-Hillis not an employer of the employees at both Grand Prairie andEvangeline.By its holding, the majority has excluded from thepossible scope of any bargaining relationship the corporate entitywhich has hitherto had a part in determining such matters as thegranting of wage increases and the curtailment of operations at Grand11 J. C.Causey. GTFFORD-HILL & COMPANY, INC.435Prairie, and whose advice and concurrence were sought before therejection of the Petitioner's demand for recognition in this very case.The extent ofGifford-Hill'sparticipation in the labor relations ofGrand Prairie and Evangeline is further emphasized by the fact that,the individual in each corporation charged with directing its laborpolicies,i.e.J.W.Higgs for Grand Prairie and J. Howard Wilsonfor Evangeline, consultswithHill on "top-level"decisions.Further-more,Wilson,who is also vice-president ofGifford-Hill,but holdsno official position in Grand Prairie, acts as manager of Grand PrairieinHiggs' absence.In view of this marked integration among allthree corporations on labor relations matters,I would find that thereexists a common control of the labor policies of all three corporationsand thatGifford-Hillis,therefore,also the employer of the employeesinvolved 14,14The Red Rock Company, et at.,84 NLRB 521 and cases cited therein.N. L. R. B. v.Long Lake Lumber Company,et al.,138 F. 2d 363 (C. A. 9) enforcing 34 NLRB 700.